TORBERT, Chief Justice
(concurring specially).
I agree that the writ should be quashed. I agree because the petitioner was required to file a cost bond in order to appeal, Code 1975, § 40-2-22, which it did not do. Petitioner’s contention that the paying of the filing fee satisfied the requirement of filing a cost bond fails because, while the filing fee is certainly part of the cost of litigation, it is not necessarily all of the cost. Therefore, the paying of the filing fee is not the functional equivalent of filing a cost bond.